DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 06/30/2022 is acknowledged. The amendment includes newly added claim 23-24, cancellation of claims 11 and 22, while claims 1 and 12 are amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection (See new references of LI XIANJUN and Dussia).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over DUGGAN et al. (U.S. Pub. No. 2011/0255788 A1) in view of LI XIANJUN (China Publication Number CN 101976170B), further in view of Dussia (U.S. Patent No. 7,464,043 B1) and Berger et al. (U.S. Patent No. 8,601,361 B2).
Regarding claim 1, DUGGAN teaches a method comprising: 
accessing, by one or more computer processors, an image representation of a data table, the data table comprising one or more cells arranged in one or more rows and one or more columns, the one or more cells comprising a first cell that belongs to at least one first row and at least one first column, the first cell being populated with a first content object (Fig. 46-47, paragraph [0095], [0250], [0256], receiving scan documents and returns the extracted data; identifying layout features that potentially carry data; the implementation identifies boxes, text, lines and tables; a set of value features that have identified a row of table; a set of labels that have been identified as table header feature; also see paragraph [0251]-[0252], [0317]); 
providing, by the one or more computer processors, the image representation as an input to a neural network model that is trained to identify locations of content objects in image representations (Fig. 14, paragraph [0139], [0145], [0147]-[0149], [0259], the size of the confetti image area is first normalized, equidistant points on the contour are chosen, and the relative location of these points is record; performing contour matching by comparing the contour shape features extracted by the features extraction system with the corresponding features of know confetti features stored in trained image database; passing feature into a neural network base classifier that was trained more than 10,000 instances that are stored in the trained image database; the image training system performs computation on the data in its document database corresponding to the image that are in place and generate datasets used by the image identification system for recognizing the content in source document images; the result of training and re-training process are image datasets that are updated in the trained image database); 
executing, by the one or more computer processors, the neural network model to identify a location of the first content object in the image representation (Fig. 14, paragraph [0139], [0147]-[0149], the size of the confetti image area is first normalized, equidistant points on the contour are chosen, and the relative location of these points is record; performing contour matching by comparing the contour shape features extracted by the features extraction system with the corresponding features of know confetti features stored in trained image database; also see paragraph [0137]); 
identifying, by the one or more computer processors, a location of the first cell based on the location of the first content object (Fig. 14, paragraph [0139], [0147]-[0149], the size of the confetti image area is first normalized, equidistant points on the contour are chosen, and the relative location of these points is record; performing contour matching by comparing the contour shape features extracted by the features extraction system with the corresponding features of know confetti features stored in trained image database; the image training system performs computation on the data in its document database corresponding to the image that are in place and generate datasets used by the image identification system for recognizing the content in source document images; the result of training and re-training process are image datasets that are updated in the trained image database); 
determining, by the one or more computer processors, that the first cell belongs to the at least one first row and the first column based on one or more of the location of the first cell and the first content object in relation to a plurality of content objects associated with the one or more rows and the one or more columns (Fig. 46-47, paragraph [0150], [0250], [0256], paragraph [0286]-[0298], identifying layout features that potentially carry data; the implementation identifies boxes, text, lines and tables; a set of value features that have identified a row of table; also see paragraph [0251]-[0252]); 
associating, by the one or more computer processors, the first content object with one or more categorical identifiers (paragraph [0308], [0343],[0153], [0296], associate the table formation with a header if possible; extracted image features from document and use this to assist identifying the document category; data identification use relative location matching by comparing the relative location of identified labels and unidentified text in the image form model, with learned data in the trained database; identifying the class of the form; after the form has been determined to be, for example, a W-2; also see paragraph [0169]-[0181]).
DUGGAN does not explicitly disclose: the first content object comprising a progress bar.
LI XIANJUN teaches: the first content object comprising a progress bar (page 3, 8th paragraph, the starting-up interface picture comprising starting-up interface main picture, progress bar picture, etc., noted, progress bar picture is interpreted as the first content object comprising a progress bar).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the first content object comprising a progress bar into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include the first content object comprising a progress bar for presenting and identifying the object in the image.
Xxx as modified by LI XIANJUN do not explicitly disclose: wherein a length of the progress bar is associated with sequence information.
Dussia teaches: wherein a length of the progress bar is associated with sequence information (col. 3, line 66-67, col. 5, line 1-15, the progress notes with diagnosis and treatment or drug specified by the physician and places that information on a logically connected chart; the progress notes with tracking a particular over it course in the life of a particular patient, or over any chosen chronological period; combining the logically connected chart with the progress bar taught by LI XIANJUN, it teaches wherein a length of the progress bar is associated with sequence information as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein a length of the progress bar is associated with sequence information into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include wherein a length of the progress bar is associated with sequence information to ease process for physician for helping patients; assisting specialist practitioners by avoiding the potential for data cluttering due to useful but not necessarily essential data (Dussia, background, column 1, line 36-54 and column 2, line 1-3).
DUGGAN as modified by LI XIANJUN and Dussia further teach: extracting, by the one or more computer processors, the sequence information from the progress bar based on the length of the progress bar (LI XIANJUN, paragraph 8th and 12th, the starting-up interface picture comprising starting-up interface main picture, progress bar picture, etc.; extracting data starting-up interfaced picture then saved to video memory; in conjunction with sequence data taught by Dussia (col. 3, line 66-67, col. 5, line 1-15), it teaches as claimed).
DUGGAN as modified by LI XIANJUN and Dussia do not explicitly disclose: populating, by the one or more computer processors, a structured database with the sequence information and the one or more categorical identifiers based on determining that the first cell belongs to the at least one first row and the at least one first column, the structured database including at least one data table row associated with the at least one first row and at least one data table column associated with the at least one first column.
Berger teaches: populating, by the one or more computer processors, a structured database with the sequence information and the one or more categorical identifiers based on determining that the first cell belongs to the at least one first row and the at least one first column, the structured database including at least one data table row associated with the at least one first row and at least one data table column associated with the at least one first column (col. 5, line 14-39, populating an entry of a data object in a table with data extracted from data object, header values associated with an existing table and metadata values associated with the data object are matched; in conjunction with the sequence data taught by Dussia (col. 3, line 66-67, col. 5, line 1-15), it teaches populating, by the one or more computer processors, a structured database with the sequence information and the one or more categorical identifiers based on determining that the first cell belongs to the at least one first row and the at least one first column, the structured database including at least one data table row associated with the at least one first row and at least one data table column associated with the at least one first column as claimed). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include populating, by the one or more computer processors, a structured database with the sequence information and the one or more categorical identifiers based on determining that the first cell belongs to the at least one first row and the at least one first column, the structured database including at least one data table row associated with the at least one first row and at least one data table column associated with the at least one first column into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include populating, by the one or more computer processors, a structured database with the sequence information and the one or more categorical identifiers based on determining that the first cell belongs to the at least one first row and the at least one first column, the structured database including at least one data table row associated with the at least one first row and at least one data table column associated with the at least one first column to provide populating table with data extracted from one or more data objects or files in a selective and/or intelligent manner (Berger, col. 2, line 65-67 and col. 3, line 1-5).
Regarding claim 2, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 1, further teach creating one of at least one second column and at least one second row within the structured database based on determining that the first cell does not belong to the at least one first row and the at least one first column (Berger, col. 3, line 41-53, if no match are found, new rows and/or columns with header values corresponding to one or more metadata values of the data object are created in the existing table to accommodate for the data object in the existing table). 
Regarding claim 3, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 1, further teach wherein accessing the image representation comprises: receiving, by the one or more computer processors, a digital document via a computer network, the digital document comprising the data table (DUGGAN, Fig. 46-47, paragraph [0098], paragraph [0095], [0250], [0256],  a source document in the form of digital file containing images of one or more sheets of paper; receiving scan documents and returns the extracted data; identifying layout features that potentially carry data; the implementation identifies boxes, text, lines and tables); rendering, by the one or more computer processors, the digital document as a digital image (DUGGAN, paragraph [0095], [0250], [0256], receiving scan documents and returns the extracted data); and locating, by the one or more computer processors, the image representation of the data table within the rendered digital image (DUGGAN, Fig. 46-47, paragraph [0098], paragraph [0095], [0250], [0256],  identifying layout features that potentially carry data; the implementation identifies boxes, text, lines and tables). 
Regarding claim 4, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the location of the first content object comprises a first region that corresponds to least a portion of the first content object, and wherein identifying the location of the first cell based on the location of the first content object comprises: expanding the first region in at least one direction, determining that the expanded first region includes a graphical marker that marks one or more of a row boundary and a column boundary, and in response to determining that the expanded first region includes the graphical marker, identifying the expanded first region as corresponding to the location of the first cell (DUGGAN, paragraph [0255], paragraph [0287]-[0299], the feature data-structure is sub-classed into specific features, at the lowest level are the primitive features confetti, word, line, point, at the next level are label and value, there are features corresponding to each of the data-containing features, box, check-box, label-value pair, table, there also are features corresponding to elements of certain composite features like table headers, table rows, and table columns, there are features corresponding to form-specific items such as address blocks, phone numbers, and instruction blocks; find neatly aligned columns which are set of vertically aligned confetti, identifying labels in the image then consume all confetti within the label area; form horizontal projection of remaining confetti, using the gap in the projection data to identify row, collect rows that are close proximity as candidate table formations; grow columns within each candidate table formation using gaps in their vertical projections until an obstruction is hit). 
Regarding claim 5, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 3, further teach wherein determining that the expanded first region includes the graphical marker comprises: identifying a plurality of pixel positions that correspond to an edge of the expanded first region, for each pixel position in the plurality of pixel positions, determining whether the pixel position is associated with a change in one or more of color and intensity along the at least one direction of expansion that exceeds a first predetermined threshold, determining that a count of the plurality of the pixel positions that are associated with the change in color or intensity exceeds a second predetermined threshold, and in response to determining that the number of the plurality of pixel positions exceeds the second predetermined threshold, determining that the expanded first region includes the graphical marker (DUGGAN, paragraph [0131]-[0132], the first technique starts with any small region of a binary image. The preferred implementation takes a 35.35 pixel region. in this region all background pixels are assigned value "O." Pixels adjacent to background are given value "1 ." A matrix is developed in this manner. In effect each pixel is given a value called the "distance transform" equal lo its distance from the closest background pixel. The preferred implementation runs a smoothing technique on this distance transform. Smoothing is a process by which data points are averaged with their neighbors in a series; this typically has the effect of blurring the sharp edges in tt1e smoothed data. Smoothing is sometimes referred to as filtering, because smoothing has the effect of suppressing high frequency signals and enhancing low frequency signals. Of the many different methods of smoothing, the preferred implementation uses a Gaussian kernel. in particular, the preferred implementation performs Gaussian smoothening with a filter using variance of 0.5 and a 3.3 kernel or convolution mask on the distance transform. Thresholding with a thresholding value of 0.85 is performed on the convolved images and the resulting data is converted to its binary space). 
Regarding claim 6, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the location of the first cell comprises a row span along a row axis and a column span along a column axis, and wherein determining that the first cell belongs to the at least one first row and the at least one first column based on the location of the first cell comprises: sorting at least a subset of the one or more cells in the data table based on a plurality of locations of the plurality of cells, starting with a selected cell among the subset of the one or more cells, recursively performing operations to identify one or more second cells that belong to the first row the operations comprising: determining at least one other cell with row spans that overlap a row span of the selected cell, identifying a nearest cell to the selected cell among the at least one other cell, identifying the nearest cell as belonging to the at least one first row, selecting the nearest cell as the next selected cell, identifying a header row among the one or more rows of the data table based on one or more header content objects that populate one or more header cells of the header row, determining that the column span of the first cell overlaps with a column span of a first header cell among the one or more header cells, and identifying the first cell as belonging to the first column, the first column being associated with the first header cell (DUGGAN, paragraph [0255], paragraph [0287]-[0299], the feature data-structure is sub-classed into specific features, at the lowest level are the primitive features confetti, word, line, point, at the next level are label and value, there are features corresponding to each of the data-containing features, box, check-box, label-value pair, table, there also are features corresponding to elements of certain composite features like table headers, table rows, and table columns, there are features corresponding to form-specific items such as address blocks, phone numbers, and instruction blocks; find neatly aligned columns which are set of vertically aligned confetti, identifying labels in the image then consume all confetti within the label area; form horizontal projection of remaining confetti, using the gap in the projection data to identify row, collect rows that are close proximity as candidate table formations; grow columns within each candidate table formation using gaps in their vertical projections until an obstruction is hit). 
Regarding claim 7, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 5, further teach wherein identifying the header row among the one or more rows of the data table comprises: generating one or more text representations corresponding to the one or more header content objects (DUGGAN, paragraph [0287]-[0290], identifying labels in the image, then consume all confetti within the label area, identify potential table headers by grouping labels horizontally, consume all confetti in the header area); matching each of one or more text representations to a header dictionary, yielding a score vector comprising one or more confidence scores that correspond to the one or more text representations, each confidence score being based on a strength of the matching; determining a row score based on the score vector; and selecting the header row based on the row score (DUGGAN, paragraph [0141]-[0144], paragraph [0255],  best text value that is produced from image is chosen based on confidence, similarity and presence in dictionary). 
Regarding claim 8, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 6, further teach wherein determining a row score based on the score vector comprises calculating an aggregate metric based on one or more of the score vector and the one or more confidence scores (DUGGAN, paragraph [0141]-[0144], [0238]-[0241], [0254], [0255], best text value that is produced from image is chosen based on confidence, similarity and presence in dictionary; tagging on a confidence matric that use to estimate of the accuracy of the extracted data; the features corresponding to the elements of certain composite features like table headers, table rows, and table column). 
As per claim 12, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claims 13-19, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 2-8 respectively and are similarly rejected.
Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over DUGGAN et al. (U.S. Pub. No. 2011/0255788 A1) in view of LI XIANJUN (China Publication Number CN 101976170B), Dussia (U.S. Patent No. 7,464,043 B1) and Berger et al. (U.S. Patent No. 8,601,361 B2), further in view of Wang et al. (U.S. Patent No. 9,734,181).
Regarding claim 9, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 6, but do not explicitly disclose wherein selecting the header row comprises: comparing the row score to at least one secondary row score associated with the one or more rows of the data table, and, selecting the header row based on the relative value of the row score and the at least one secondary row score. 
Wang teaches: wherein selecting the header row comprises: comparing the row score to at least one secondary row score associated with the one or more rows of the data table, and, selecting the header row based on the relative value of the row score and the at least one secondary row score (Fig. 10, col. 12, line 18-20, col. 15, line 50-61, detecting a row of a table as a column header based on CCNFReqs and Non-CCNFreqs for tokens in a table; In fig. 10, cell 1011 includes two tokens ‘county’ and ‘name’, other cells in subject column 1021 contain one token, likewise cell 1012 includes two token ‘County’ and ‘Seat’, other cells in column 1022 contain one token, as such, cells 1011 and 1012 are more likely part of column header).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein selecting the header row comprises: comparing the row score to at least one secondary row score associated with the one or more rows of the data table, and, selecting the header row based on the relative value of the row score and the at least one secondary row score into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include wherein selecting the header row comprises: comparing the row score to at least one secondary row score associated with the one or more rows of the data table, and, selecting the header row based on the relative value of the row score and the at least one secondary row score to overcome issue with difficulty for a user to find tables that lack an express subject column and/or that lack expressly defined column headers (Wang, col. 1, line 64-66).
Regarding claim 10, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 5, but do not explicitly disclose retrieving, by the one or more computer processors, a list of excluded header content objects not eligible to be part of the header row; determining, by the one or more computer processors, whether the one or more header content objects that populate one or more header cells of the header row are matched with the excluded header content objects, and; if the one or more header content objects are on the list of excluded header content objects, identifying, by the one or more computer processors, a replacement header row among the one or more rows of the data table based on one or more header content objects that populate one or more header cells of the header row. 
retrieving, by the one or more computer processors, a list of excluded header content objects not eligible to be part of the header row; determining, by the one or more computer processors, whether the one or more header content objects that populate one or more header cells of the header row are matched with the excluded header content objects, and; if the one or more header content objects are on the list of excluded header content objects, identifying, by the one or more computer processors, a replacement header row among the one or more rows of the data table based on one or more header content objects that populate one or more header cells of the header row (Fig. 10, col. 8, line 18-30, col. 10, line col. 11, line 63-67, col. 12, line 1-2, col. 16, line 4-11, numeric cells can be excluded from further consideration as a subject column; Fig. 10 illustrate ‘Year Founded’ as a header row as other rows contained value ‘1854’, ‘1839’, ‘1760’, etc.).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include retrieving, by the one or more computer processors, a list of excluded header content objects not eligible to be part of the header row; determining, by the one or more computer processors, whether the one or more header content objects that populate one or more header cells of the header row are matched with the excluded header content objects, and; if the one or more header content objects are on the list of excluded header content objects, identifying, by the one or more computer processors, a replacement header row among the one or more rows of the data table based on one or more header content objects that populate one or more header cells of the header row into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include retrieving, by the one or more computer processors, a list of excluded header content objects not eligible to be part of the header row; determining, by the one or more computer processors, whether the one or more header content objects that populate one or more header cells of the header row are matched with the excluded header content objects, and; if the one or more header content objects are on the list of excluded header content objects, identifying, by the one or more computer processors, a replacement header row among the one or more rows of the data table based on one or more header content objects that populate one or more header cells of the header row to overcome issue with difficulty for a user to find tables that lack an express subject column and/or that lack expressly defined column headers (Wang, col. 1, line 64-66).
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 9 and is similarly rejected.
As per claim 21, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 10 and is similarly rejected.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over DUGGAN et al. (U.S. Pub. No. 2011/0255788 A1) in view of LI XIANJUN (China Publication Number CN 101976170B), Dussia (U.S. Patent No. 7,464,043 B1) and Berger et al. (U.S. Patent No. 8,601,361 B2), further in view of UDANI (U.S. Pub. No. 2012/0323590 A1).
Regarding claim 23, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the sequence information corresponds to at least one of a development stage of a project or a clinical trial phase of a pharmaceutical product.
UDANI teaches: wherein the sequence information corresponds to at least one of a development stage of a project or a clinical trial phase of a pharmaceutical product (paragraph [0215], line 5-7, a progress bar for the entire clinical visit showing how many steps have been completed and how many steps are remaining; also see paragraph [0173]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the sequence information corresponds to at least one of a development stage of a project or a clinical trial phase of a pharmaceutical product into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include wherein the sequence information corresponds to at least one of a development stage of a project or a clinical trial phase of a pharmaceutical product to address issue with error, forgery, or lack of understanding, all of which can result in non-usable information for research study (UDANI, paragraph [0007], line 7-9).
Regarding claim 24, DUGGAN as modified by LI XIANJUN, Dussia and Berger teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the length of the progress bar is determined by distinguishing between filled and unfilled portions of the progress bar and identifying the length of the filled portion.
UDANI teaches: wherein the length of the progress bar is determined by distinguishing between filled and unfilled portions of the progress bar and identifying the length of the filled portion (paragraph [0215], line 5-7, a progress bar for the entire clinical visit showing how many steps have been completed and how many steps are remaining).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the length of the progress bar is determined by distinguishing between filled and unfilled portions of the progress bar and identifying the length of the filled portion into data extraction from electronic document of DUGGAN.
Motivation to do so would be to include wherein the length of the progress bar is determined by distinguishing between filled and unfilled portions of the progress bar and identifying the length of the filled portion to address issue with error, forgery, or lack of understanding, all of which can result in non-usable information for research study (UDANI, paragraph [0007], line 7-9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168